Citation Nr: 1213347	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran, who is also the appellant, served on active duty from January 1950 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chronic bilateral sensorineural hearing loss was not identified until years after service, and the most persuasive evidence fails to establish his current hearing loss as medically attributable to his military service.

2.  Chronic tinnitus was not identified until years after service, and the most persuasive evidence fails to establish his current tinnitus as medically attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran's tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duty to Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Prior to the initial adjudication of the claim, the notice requirements were met in this case by a letter sent to the Veteran in April 2008.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  Unfortunately, the Veteran's service treatment records are unavailable due to a fire-related incident.  Attempts to rebuild the record from other sources were unsuccessful.  The Board finds any further attempts to locate the Veteran's service treatment records would be futile.  VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded an audiological VA examination in October 2010.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is decades after service.

The Veteran claims his hearing loss and tinnitus are attributable to noise exposure in the military where he served in the Air Force exposed to jet engines, runways and mechanical equipment without adequate ear protection. 

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Specifically, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Veteran's service treatment records are unavailable due to a fire related incident.  Attempts to rebuild the file from other sources were incomplete.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

The Veteran's DD-214 confirms the Veteran served in the Air Force as an Airman.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  For these reasons, the Board concedes in-service acoustic trauma.  

After service, the Veteran, on his March 2008 claims form, indicates his hearing loss disorder did not begin until 1984, over three decades after service.  This is consistent with a June 2008 private treatment record, which notes the Veteran tried hearing aids approximately "20 years ago," but they were not helpful.  At that time, the private examiner diagnosed the Veteran with bilateral hearing loss, but did not proffer an opinion as to the likely etiology of the condition.  Tinnitus was not noted.  VA outpatient treatment records also confirm a current diagnosis of hearing loss, but only dating back to 2009.

The Veteran was afforded a VA examination where the examiner noted the Veteran's in-service noise exposure, but also indicated a post-military occupational history of working as a bench mechanic and an engineering line supervisor, exposed to riveting noise and structure development with no hearing protection.  The examiner also noted the Veteran's report of recreational noise exposure shooting guns at a firing range without hearing protection.  As for onset, at that time, the Veteran indicated his tinnitus "maybe" began one year after the service, but is currently intermittent.  

On examination, the 2010 VA examiner diagnosed the Veteran with moderate to profound bilateral sensorineural hearing loss and tinnitus.  As for etiology, in light of the missing service treatment records and an overall lack of audiograms prior to 2008, the examiner indicated etiology "cannot be determined on the basis of the available information without resorting to speculation."

"An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In this case, the Board finds the examiner's opinions thoroughly explained and based on a complete and accurate review of the claims folder.  Cf. Jones, 23 Vet. App. at 390.  Namely, the examiner explained without the benefit of service treatment records or any audiogram through the years prior to 2008, it would be difficult to form an opinion with regard to etiology.  

If the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection.").

The Board has considered the lay evidence as it pertains to the issues.  Again, the Veteran reported on his claims form that his hearing loss began in 1984, over three decades after service.  Similarly, the Veteran told his private examiner in 2008 that he tried hearing aids 20 years prior.  With regard to tinnitus, however, the Veteran indicated he thought "maybe" it started intermittently one year after separation from service.  

The Veteran also informed the VA examiner that while he was exposed to jet noise exposure in the military without ear protection, he was also exposed to post-service noise exposure as a mechanic, engineering supervisor and recreationally at the fire ranges without ear protection.  

The Board finds the Veteran is competent to report on when his hearing loss and tinnitus started as these are conditions readily observable to him.  The Board also finds no reason to doubt the Veteran's credibility.

The Board ultimately concludes, however, that these claims fail because no competent evidence has ever linked his current hearing loss and tinnitus to in-service noise exposure versus post-service noise exposure.  At least for hearing loss, moreover, the Veteran concedes he did not actually notice a hearing loss disability for over three decades.  

The Board also considered Internet articles submitted by the Veteran, but found them not persuasive because they are merely generic texts not specific to the Veteran's fact pattern.  The Board notes such generic texts, which do not address the facts in this particular Veteran's own case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In short, although the Veteran believes his hearing loss and tinnitus are attributable to his military service, no medical professional has shared this view.  The evidence, to include the Veteran's own lay statements does not indicate he incurred hearing loss or tinnitus in the military.  Indeed, the Veteran does not report hearing loss until decades after service.  The Veteran also acknowledges he does not know exactly when tinnitus began, but that it was after his military service.  The Veteran also candidly concedes to significant and ongoing post-service noise exposure without hearing protection.  

The Board finds the medical evidence in this case, coupled with the Veteran's medical history of post-service noise exposure to be more persuasive than the Veteran's belief.

Again, when a medical examiner cannot determine the question of etiology without resorting to speculation, the claim cannot be said to have risen to the level of "equipoise." See Chotta, 22 Vet. App. at 86; see Fagan, 573 F.3d at 1289.  In this case, the Board finds the most persuasive evidence in this case is against the Veteran's claims. 


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


